Exhibit 10.1

THIRD AMENDED AND RESTATED LOAN AGREEMENT

BUILD-A-BEAR WORKSHOP, INC. (“BABWI”), successor by merger to BUILD-A-BEAR
WORKSHOP, LLC, SHIRTS ILLUSTRATED, LLC (“SHIRTS”), BUILD-A-BEAR WORKSHOP
FRANCHISE HOLDINGS, INC. (“BABWF”), BUILD-A-BEAR ENTERTAINMENT, LLC (“BABE”),
and BUILD-A-BEAR RETAIL MANAGEMENT, INC. (“BABRM”), jointly and severally
(individually and collectively, the "Borrower") and U.S. BANK NATIONAL
ASSOCIATION, formerly known as FIRSTAR BANK, NATIONAL ASSOCIATION ("Lender"),
hereby agree as follows effective as of May 31, 2005 (the "Effective Date"):

WHEREAS, Lender and Build-A-Bear Workshop, LLC entered into a Loan Agreement and
related loan and security documents dated as of March 1, 2000 pursuant to which
the Lender extended a revolving credit facility to the Borrower (the “Loan”);

WHEREAS, Lender, Build-A-Bear Workshop, LLC and BABWI entered into an assumption
and amendment agreement dated as of April 3, 2000, whereby BABWI assumed all of
the obligations of its predecessor in interest, Build-A-Bear Workshop, LLC;

WHEREAS, Lender and Borrower amended the terms of the Loan by the First Amended
and Restated Loan Agreement and related loan and security documents dated as of
June 1, 2001 (the “First Amended Loan Agreement”);

WHEREAS, Lender and Borrower amended and restated the First Amended Loan
Agreement by the Second Amended and Restated Loan Agreement dated as of February
13, 2002 (the “Second Amended Loan Agreement”) and Borrower delivered to Lender
in connection therewith the First Amended and Restated Revolving Credit Note
(the “Prior Note”) and the First Amended and Restated Security Agreement (the
“Security Agreement”);

WHEREAS, Lender and Borrower amended the Second Amended Loan Agreement and
related Loan Documents pursuant to the First Amendment to Loan Documents
effective as of May 30, 2003 to add additional borrowers to the Loan Documents,
to revise certain financial covenants in the Loan Documents, and to add
BUILD-A-BEAR WORKSHOP CANADA, LTD. a/k/a BUILD-A-BEAR WORKSHOP CANADA, INC.
(“BABWC”) as a guarantor of the obligations under the Loan Documents;

WHEREAS, Lender and Borrower amended the Second Amended Loan Agreement and
related Loan Documents pursuant to the Second Amendment to Loan Documents
effective as of December 31, 2003 to add an additional borrower to the Loan
Documents;

WHEREAS, Lender and Borrower amended the Second Amended Loan Agreement and
related Loan Documents pursuant to the Third Amendment to Loan Documents
effective as of May 31, 2004;

WHEREAS, Lender and Borrower amended the Second Amended Loan Agreement and
related Loan Documents pursuant to the Fourth Amendment to Loan Documents
effective as of

 

-1-

 


--------------------------------------------------------------------------------



 

September 28, 2004 to correct the name of BABWC;

WHEREAS, Lender and Borrower intend to amend and restate the Second Amended Loan
Agreement by this Third Amended and Restated Loan Agreement and to
simultaneously amend and restate the Prior Note by a Second Amended and Restated
Revolving Credit Note dated as of the date hereof;

NOW THEREFORE, in consideration of the mutual promises, conditions, and
covenants set forth herein, the receipt and/or sufficiency of which is hereby
acknowledged, Borrower and Lender agree that the Second Amended Loan Agreement
is hereby amended and restated in its entirety as follows (the Second Amended
Loan Agreement, as amended and restated by this Third Amended and Restated Loan
Agreement, being referred to as the “Loan Agreement”):

1.

Definitions. Capitalized terms used herein and not otherwise defined herein will
have the meanings given those terms in the second to last section of this
Agreement.

2.

Credit Facilities.

 

2.1

Revolving Credit Loan.

 

2.1.1

Total Facility. Lender will make available to Borrower a line of credit of up to
$15,000,000 ("Total Facility"), subject to the terms and conditions and made
upon the representations and warranties of Borrower set forth in this Agreement.
Amounts outstanding under the line of credit from time to time will be referred
to as the "Revolving Credit Loan". The Revolving Credit Loan will be represented
by the Second Amended and Restated Revolving Credit Note of Borrower of even
date herewith and all amendments, extensions and renewals thereto and
restatements and replacements thereof (the "Revolving Credit Note"). The
Revolving Credit Loan will bear interest and will be payable in the manner set
forth in the Revolving Credit Note, the terms of which are incorporated herein
by reference.

 

2.1.2

Maximum Amount. The maximum amount that may be outstanding under the Revolving
Credit Note at any particular time may not exceed the lesser of the following
(the "Maximum Amount"): (A) the Total Facility minus the amount of any
outstanding Letters of Credit; or (B) in the event that Lender determines in its
sole discretion to limit the amount to be advanced under the Revolving Credit
Note (after 30 days prior written notice to Borrower of such determination by
Lender), an amount equal to the sum of (a) up to 75% of Borrower's Eligible
Receivables, plus (b) up to the lesser of: (i) $12,000,000; or (ii) 50% of
Borrower's Eligible Inventory, plus (c) up to 10% of the book value of
Borrower's net fixed assets, minus (d) the amount of any outstanding Letters of
Credit. Notwithstanding anything to the contrary contained

 

-2-

 


--------------------------------------------------------------------------------



 

herein, Lender in its sole discretion may, but will never be obligated to,
increase the amount of the Total Facility or change or suspend the limits on the
Maximum Amount.

 

2.1.3

Advances. Advances will be made as specified in the Revolving Credit Note.

 

2.1.4

Extensions. After the initial term of the Revolving Credit Note, Lender in its
sole discretion may extend or renew the Total Facility and the Revolving Credit
Note by accepting from Borrower one or more new notes, each of which will be
deemed to be the Revolving Credit Note under this Agreement. In no event will
Lender be under any obligation to extend or renew the Total Facility or the
Revolving Credit Note beyond the initial term thereof.

 

2.1.5

Commitment Fee. Borrower will pay to Lender a commitment fee computed at the
rate of 0.125% per annum, on the average daily difference between: (i) the
outstanding amount of the Revolving Credit Note plus any outstanding Letters of
Credit, and (ii) the Maximum Amount, such Commitment Fee to be payable quarterly
in arrears on the last day of each June, September, December and March and upon
the Maturity Date of the Note and/or the date this Agreement is terminated.

 

2.2

Additional Costs.

 

2.2.1

Taxes, Reserve Requirements, etc. In the event that any applicable law, treaty,
rule or regulation (whether domestic or foreign) now or hereafter in effect and
whether or not presently applicable to Lender, or any interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by Lender with any
guideline, request or directive of any such authority (whether or not having the
force of law), will: (a) affect the basis of taxation of payments to Lender of
any amounts payable by Borrower under this Agreement (other than taxes imposed
on the overall net income of Lender, by the jurisdiction, or by any political
subdivision or taxing authority of any such jurisdiction, in which Lender has
its principal office), (b) impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by Lender, or (c) impose any other condition
with respect to this Agreement, any Note executed in connection with this
Agreement or any of the Loan Documents, and the result of any of the foregoing
is to increase the cost of making, funding or maintaining any such Note or to
reduce the amount of any sum receivable by Lender thereon, then Borrower will
pay to Lender from time to time, upon request by Lender, additional

 

-3-

 


--------------------------------------------------------------------------------



 

amounts sufficient to compensate Lender for such increased cost or reduced sum
receivable.

 

2.2.2

Capital Adequacy. If either: (a) the introduction of, or any change in, or in
the interpretation of, any United States or foreign law, rule or regulation or
(b) compliance with any directive, guidelines or request from any central bank
or other United States or foreign governmental authority (whether or not having
the force of law) promulgated, made, or that becomes effective (in whole or in
part) after the date hereof affects or would affect the amount of capital
required or expected to be maintained by Lender or any corporation directly or
indirectly owning or controlling Lender and Lender determines that such
introduction, change or compliance has or would have the effect of reducing the
rate of return on Lender capital or on the capital of such owning or controlling
corporation as a consequence of its obligations hereunder or under any Note or
any commitment to lend thereunder to a level below that which Lender or such
owning or controlling corporation could have achieved but for such introduction,
change or compliance (after taking into account Lender's policies or the
policies of such owning or controlling corporation, as the case may be,
regarding capital adequacy) by an amount deemed by Lender (in its sole
discretion) to be material, then, from time to time, Borrower will pay to Lender
such additional amount or amounts as will compensate Lender for such reduction.

 

2.2.3

Certificate of Lender. A certificate of Lender setting forth such amount or
amounts as will be necessary to compensate Lender as specified above will be
delivered to Borrower and will be conclusive absent manifest error. Borrower
will pay Lender the amount shown as due on any such certificate within 10 days
after its receipt of the same. Failure on the part of Lender to deliver any such
certificate will not constitute a waiver of Lender's rights to demand
compensation for any particular period or any future period. The protection of
this Section will be available to Lender regardless of any possible contention
of invalidity or inapplicability of the law, regulation, etc., that results in
the claim for compensation under this Section.

3.

Collateral. As of the date hereof, the Loans are guaranteed by BABWC; however,
there is no “Collateral” for the Loans. Any references in this Agreement or the
Note to "Collateral" are in this Agreement only to cover the possibility that
Borrower may elect in the future to provide the same; and there is no obligation
on the part of Borrower to do so as of the date hereof.

4.

Representations and Warranties. To induce Lender to enter into this Agreement
and to make the advances herein contemplated, Borrower hereby represents and
warrants as follows:

 

 

-4-

 


--------------------------------------------------------------------------------



 

 

 

4.1

Organization. Each Borrower’s state of organization or incorporation, as
applicable, is set forth on the Disclosure Schedule. Borrower is duly organized
and in good standing under the laws of the state of its formation, is duly
qualified in all jurisdictions where required by the conduct of its business or
ownership of its assets except where the failure to so qualify would not have a
material adverse effect on its condition, financial or otherwise, and has the
power and authority to own and operate its assets and to conduct its business as
is now done.

 

4.2

Latest Financials. Its Current Financial Statements as delivered to Lender are
true, complete and accurate in all material respects and fairly present its
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise and the results of its operations for the periods
specified therein. The annual financial statements of all business entities
included in the Current Financial Statements have been prepared in accordance
with generally accepted accounting principles applied consistently with
preceding periods subject to any comments and notes contained therein.

 

4.3

Recent Adverse Changes. Except as specifically disclosed in the Disclosure
Schedule, since the dates of its Current Financial Statements, Borrower has not
suffered any damage, destruction or loss which has materially and adversely
affected its business or assets and no event or condition of any character has
occurred which has materially and adversely affected its assets, liabilities,
business or financial condition, and Borrower has no knowledge of any event or
condition which may materially and adversely affect its assets, liabilities,
business or financial condition.

 

4.4

Recent Actions. Except as disclosed in the Disclosure Schedule, since the dates
of its Current Financial Statements, its business has been conducted in the
ordinary course and Borrower has not: (a) incurred any obligations or
liabilities, whether accrued, absolute, contingent or otherwise, other than
liabilities incurred and obligations under contracts entered into in the
ordinary course of business and other than liabilities to Lender; (b) discharged
or satisfied any lien or encumbrance or paid any obligations, absolute or
contingent, other than current liabilities, in the ordinary course of business;
(c) mortgaged, pledged or subjected to lien or any other encumbrance any of its
assets, tangible or intangible, or cancelled any debts or claims except in the
ordinary course of business; or (d) made any loans or otherwise conducted its
business other than in the ordinary course.

 

4.5

Title. Borrower has good and marketable title to the assets reflected on its
Current Financial Statements, free and clear from all liens and encumbrances
except for: (a) current taxes and assessments not yet due and payable, (b) liens
and encumbrances, if any, reflected or noted on said balance sheet or notes, (c)
any security interests, pledges or mortgages to Lender in connection with the
closing of this Agreement, (d) assets disposed of in the ordinary course of
business, and (e) Permitted Liens.

 

 

-5-

 


--------------------------------------------------------------------------------



 

 

 

4.6

Litigation, etc. Except as disclosed on the Disclosure Schedule, as of the date
hereof, there are no actions, suits, proceedings or governmental investigations
pending or, to its knowledge, threatened against Borrower which, if adversely
determined, could result in a material and adverse change in its financial
condition, business or assets; and there is no basis known to Borrower for any
such actions, suits, proceedings or investigations.

 

4.7

Taxes. Except as to taxes not yet due and payable, Borrower has filed all
returns and reports that are now required to be filed by Borrower in connection
with any federal, state or local tax, duty or charge levied, assessed or imposed
upon Borrower or its property, including unemployment, social security and
similar taxes; and all of such taxes have been either paid or adequate reserve
or other provision has been made therefor. Borrower has timely filed the
payments of every tax and tax return with the appropriate governmental
authorities, and Borrower has never incurred a penalty for failure to file or to
file in a timely manner. If Borrower has currently filed an extension for the
payment of taxes, Borrower has accrued sufficient funds for the payment of such
tax in accordance with generally accepted accounting principles.

 

4.8

Authority. Borrower has full power and authority to enter into the transactions
provided for in this Agreement. The documents to be executed by Borrower in
connection with this Agreement, when executed and delivered by Borrower will
constitute the legal, valid and binding obligations of Borrower enforceable in
accordance with their respective terms except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws in effect from time to time affecting the rights of creditors
generally and except as such enforceability may be subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in law or in equity).

 

4.9

Other Defaults. There does not now exist any default or violation by Borrower of
or under any of the terms, conditions or obligations of: (a) as to corporate
entities only, its Articles or Certificate of Incorporation and Regulations or
Bylaws, as applicable, or as to limited liability companies only, its Articles
of Organization and Operating Agreement; (b) any material indenture, mortgage,
deed of trust, franchise, permit, contract, agreement, or other material
instrument to which Borrower is a party or by which Borrower is bound; or (c)
any law, regulation, ruling, order, injunction, decree, condition or other
requirement applicable to or imposed upon Borrower by any law or by any
governmental authority, court or agency; and the transactions contemplated by
this Agreement and the Loan Documents will not result in any such default or
violation.

 

4.10

Stock of Borrower. Except as listed on the Disclosure Schedule, Borrower has no
outstanding options, warrants or contracts to issue additional securities of any
kind.

 

 

-6-

 


--------------------------------------------------------------------------------



 

 

 

4.11

Stock. Except as listed on the Disclosure Schedule, Borrower does not own more
than one percent (1%) of the issued and outstanding capital stock or other
ownership interests of any corporation, firm or entity.

 

4.12

Subsidiaries, Partnerships and Joint Ventures. Except as listed on the
Disclosure Schedule, Borrower has no Subsidiaries and is not a party to any
partnership agreement or joint venture agreement.

 

4.13

Licenses, etc. Borrower has obtained any and all licenses, permits, franchises
or other governmental authorizations necessary for the ownership of its
properties and the conduct of its business. Borrower possesses adequate
licenses, patents, patent applications, copyrights, trademarks, trademark
applications, and trade names to continue to conduct its business as heretofore
conducted by it, without any conflict with the rights of any other person or
entity.

 

4.14

Sufficient Capital. Borrower now has capital sufficient to carry on its
business, all business and transactions in which Borrower is about to engage,
and is now solvent and able to pay its debts as they mature.

 

4.15

Name, Places of Business and Location of Assets. Except as otherwise disclosed
by prior written notice to Lender, the address of its principal place of
business and every other place from which Borrower conducts business is as
specified in the Disclosure Schedule. Except as otherwise disclosed by prior
written notice to Lender, the assets of Borrower and Guarantor, and all books
and records pertaining thereto are and will be located at the addresses
indicated on the Disclosure Schedule. In the five years preceding the date
hereof, Borrower has not conducted business under any name other than its
current name nor maintained any place of business or any assets in any
jurisdiction other than those disclosed on the Disclosure Schedule.

 

4.16

ERISA. Borrower and each of its ERISA Affiliates are in compliance in all
material respects with the applicable provisions of ERISA and the regulations
and published interpretations thereunder. Neither Borrower nor any ERISA
Affiliate maintains, sponsors or contributes to, or has ever maintained,
sponsored or contributed to any Plan or Multiemployer Plan.

 

4.17

Regulation U. No part of the proceeds of any Loans will be used to purchase or
carry any margin stock (as such term is defined in Regulation U of the Board of
Governors of the Federal Reserve System).

 

4.18

Closing Memo. The information contained in each of the documents prepared by
Borrower, executed by Borrower or provided by a third party at the request of
Borrower listed on the Closing Memo to be executed or delivered by Borrower or
relating to Borrower is complete and correct in all material respects.

 

4.19

Environmental Matters.

 

 

-7-

 


--------------------------------------------------------------------------------



 

 

 

4.19.1

Borrower and the activities or operations on any of the real estate that
Borrower owns or occupies (the "Property") are in compliance in all material
respects with all applicable federal, state and local, statutes, laws,
regulations, ordinances, policies and orders relating to regulation of the
environment, health or safety, or contamination or cleanup of the environment
(collectively "Environmental Laws").

 

4.19.2

Borrower has obtained all approvals, permits, licenses, certificates, or
satisfactory clearances from all governmental authorities required under
Environmental Laws with respect to the Property and any activities or operations
at the Property.

 

4.19.3

To the best of Borrower's knowledge, there have not been and are not now any
solid waste, hazardous waste, hazardous or toxic substances, pollutants,
contaminants, or petroleum in, on, under or about the Property. The use which
Borrower makes and intends to make of the Property will not result in the
deposit or other release of any hazardous or toxic substances, solid waste,
pollutants, contaminants or petroleum on, to or from the Property.

 

4.19.4

To the best of Borrower's knowledge, there have been no complaints, citations,
claims, notices, information requests, orders or directives on environmental
grounds or under Environmental Laws (collectively "Environmental Claims") made
or delivered to, pending or served on, or anticipated by Borrower or its agents,
or of which Borrower or its agents, are aware or should be aware (i) issued by
any governmental department or agency having jurisdiction over the Property or
the activities or operations at the Property, or (ii) issued or claimed by any
third party relating to the Property or the activities or operations at the
Property.

 

4.19.5

To the best of Borrower's knowledge, no asbestos-containing materials are
installed, used or incorporated into the Property, and no asbestos-containing
materials have been disposed of on the Property.

 

4.19.6

To the best of Borrower's knowledge, no polychlorinated biphenyls ("PCBs") are
located at, on or in the Property in the form of electrical equipment or
devices, including, but not limited to, transformers, capacitors, fluorescent
light fixtures with ballasts, cooling oils or any other device or form.

 

4.19.7

To the best of Borrower's knowledge, there have not been and are not now any
underground storage tanks located within or about the Property.

 

 

-8-

 


--------------------------------------------------------------------------------



 

 

 

4.19.8

The Property does not contain any wetlands as that term is defined by relevant
governmental agencies under Environmental Laws and, to the best of Borrower's
knowledge, there has been no filling of wetlands on the Property in violation of
Environmental Laws.

 

4.19.9

Borrower has provided Lender with copies of all environmental reports, audits
and studies known to Borrower and accessible to Borrower, whether in Borrower’s
possession or otherwise, regarding the Property.

 

4.20

Labor Matters. There are no material strikes or other material labor disputes
against Borrower pending or, to its knowledge, threatened. The hours worked and
payment made to its employees in all material respects have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters. All payments due from it, or for which any claim may be made
against it, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on its books. The
consummation of the transactions contemplated herein will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Borrower is a party or by which
Borrower is bound.

5.

Affirmative Covenants. From the date of execution of this Agreement until all
Obligations to Lender have been fully paid and this Agreement terminated,
Borrower will and will cause Guarantor to:

 

5.1

Books, Records and Access. Maintain proper books of account and other records
and enter therein complete and accurate entries and records of all of its
transactions and, upon reasonable advance notice, give representatives of Lender
access thereto at all reasonable times, including permission to examine, copy
and make abstracts from any of such books and records and such other information
as Lender may from time to time reasonably request. Borrower, upon reasonable
advance notice, will give Lender reasonable access to its properties for the
purposes of examining their assets and verifying their existence. Borrower will
make available to Lender for examination copies of any reports, statements or
returns which Borrower may make to or file with any governmental department,
bureau or agency, federal or state, and will furnish to Lender copies of any
reports, statements, or returns and exhibits thereto that Borrower may make to
or file with the Securities Exchange Commission. In addition, Borrower will be
available to Lender, or cause its officers or general partners, as applicable,
to be available from time to time upon reasonable notice to discuss the status
of the Loans, its business and any statements, records or documents furnished or
made available to Lender in connection with this Agreement.

 

5.2

Quarterly Statements. Furnish Lender within 45 days after the end of each fiscal
quarter internally prepared financial statements of Borrower with respect to
such fiscal quarter, which financial statements will: (a) be in reasonable
detail and in form reasonably satisfactory to Lender, (b) be accompanied by a
Compliance

 

-9-

 


--------------------------------------------------------------------------------



 

Certificate, (c) include a balance sheet as of the end of such period, profit
and loss and surplus statements for such period and a statement of cash flows
for such period, (d) include prior year comparisons and (e) be on a
consolidating and consolidated basis for Borrower and its Subsidiaries and for
any entity in which Borrower's financial information is consolidated in
accordance with generally accepted accounting principles.

 

5.3

Annual Statements. Furnish Lender within 120 days after the end of each fiscal
year of Borrower annual audited financial statements which will: (a) include a
balance sheet as of the end of such year, profit and loss and surplus statements
and a statement of cash flows for such year; (b) be on a consolidated basis with
Borrower, its Subsidiaries, if any, and any entity into which Borrower's
financial information is consolidated in accordance with generally accepted
accounting principles; (c) be accompanied by a Compliance Certificate, and (d)
contain the unqualified opinion of a national independent certified public
accountant and its examination will have been made in accordance with generally
accepted auditing standards and such opinion will identify any generally
accepted accounting principles not consistently applied from year to year, to
the extent such inconsistency is material to the financing statements.

 

5.4

Auditor's Letters, Etc. Furnish any letter, other than routine correspondence,
directed to Borrower by its auditors or independent accountants, relating to its
financial statements, accounting procedures, financial condition, tax returns or
the like since the date of the Current Financial Statements to Lender.

 

5.5

Taxes. Pay and discharge when due all indebtedness and all taxes, assessments,
charges, levies and other liabilities imposed upon it, its income, profits,
property or business, except those which currently are being contested in good
faith by appropriate proceedings and for which Borrower has set aside adequate
reserves or made other adequate provision with respect thereto, but any such
disputed item will be paid forthwith upon the commencement of any proceeding for
the foreclosure of any lien which may have attached with respect thereto, unless
Lender has received an opinion in form and substance and from legal counsel
acceptable to Lender that such proceeding is without merit.

 

5.6

Operations. Continue its business operations in substantially the same manner as
at present, except where such operations are rendered impossible by a fire,
strike or other events beyond its control; keep its real and personal properties
in good operating condition and repair; make all necessary and proper repairs,
renewals, replacements, additions and improvements thereto and comply with the
provisions of all leases to which Borrower is party or under which Borrower
occupies or holds real or personal property so as to prevent any loss or
forfeiture thereof or thereunder.

 

5.7

Insurance. Comply with the insurance requirements of the Loan Documents. In
addition to the foregoing, keep its insurable real and personal property insured

 

-10-

 


--------------------------------------------------------------------------------



 

with responsible insurance companies against loss or damage by fire, windstorm
and other hazards which are commonly insured against in an extended coverage
endorsement in an amount equal to not less than 90% of the insurable value
thereof on a replacement cost basis and also maintain public liability insurance
in a reasonable amount. In addition, the parties delivering to Lender insurance
certificates as listed on the Closing Memo will maintain extended liability
insurance and property insurance of at least the amounts and coverages listed on
such certificates delivered in connection with the Closing and in a form and
with companies reasonably satisfactory to Lender. Notwithstanding the foregoing,
such property insurance will at all times be in an amount so that such party
will not be deemed a "co-insurer" under any co-insurance provisions of such
policies. All such insurance policies will name Lender as an additional insured
and, where applicable, as lender's loss payee under a loss payable endorsement
satisfactory to Lender. All such policies will provide that ten (10) days prior
written notice must be given to Lender before such policy is altered or
cancelled. Schedules of all insurance will be submitted to Lender upon request.
Such schedules will contain a description of the risks covered, the amounts of
insurance carried on each risk, the name of the insurer and the cost of such
insurance. Borrower will provide new schedules to Lender promptly to reflect any
change in insurance coverage.

 

5.8

Compliance with Laws. Comply with all laws and regulations applicable to
Borrower and to the operation of its business, including without limitation
those relating to environmental and health matters, and do all things necessary
to maintain, renew and keep in full force and effect all rights, permits,
licenses, certificates, satisfactory clearances and franchises necessary to
enable Borrower to continue its business.

 

5.9

Environmental Violations.

 

5.9.1

In the event that any hazardous or toxic substances, pollutants, contaminants,
solid waste or hazardous waste, or petroleum are released (as that term is
defined under Environmental Laws) at or from the Property, or are otherwise
found to be in, on, under, about or migrating to or from the Property in
violation of Environmental Laws or in excess of cleanup levels established under
Environmental Laws, promptly will notify Lender in writing and will promptly
commence such action as may be appropriate or required with respect to such
conditions, including, but not limited to, investigation, removal and cleanup
thereof, and deposit with Lender cash collateral, letter of credit, bond or
other assurance of performance in form, substance and amount reasonably
acceptable to Lender to cover the cost of such action. Upon request, Borrower
will provide Lender with updates on the status of Borrower's actions to resolve
or otherwise address such conditions, until such time as such conditions are
fully resolved to the satisfaction of Lender, as determined by Lender in the
exercise of its reasonable discretion.

 

 

-11-

 


--------------------------------------------------------------------------------



 

 

 

5.9.2

In the event Borrower receives notice of an Environmental Claim from any
governmental agency or other third party alleging a violation of or liability
under Environmental Laws with respect to the Property or Borrower's activities
or operations at the Property, promptly notify Lender in writing and will
commence such action as may be appropriate or required with respect to such
Environmental Claim. Upon request, Borrower will provide Lender with updates on
the status of Borrower's actions to resolve or otherwise address such
Environmental Claim, until such claim has been fully resolved to the
satisfaction of Lender, as determined by Lender in the exercise of its
reasonable discretion.

 

5.10

Environmental Audit and Other Environmental Information. Provide copies of all
environmental reports, audits, and studies obtained by Borrower from work
conducted by Borrower or any other person or entity on the Property or property
adjacent thereto as soon as such reports, audits and studies become available to
it. If the submissions are considered inadequate or insufficient in order for
Lender to adequately consider the environmental condition of the Property or the
status of Borrower’s environmental compliance or if the submissions are in
error, then Lender may require Borrower, at Borrower's sole expense, to engage
an independent engineering or consulting firm acceptable to Lender to conduct a
complete environmental report, study, or audit in as timely as fashion as is
reasonably possible. In addition, Borrower will provide Lender with information
related to remedial action at its Property or adjacent to its Property as soon
as such information becomes available to it.

 

5.11

Business Names and Locations. Promptly notify Lender of any change in the name
under which Borrower conducts its business. Within 120 days after the end of
each fiscal year and from time to time as Lender may reasonably request, notify
Lender of: (a) any change in the location of the assets of the Borrower or
Guarantor or Borrower’s or Guarantor’s principal place of business during such
fiscal year; and (b) the opening or closing of any place from which Borrower or
Guarantor conducts business during such fiscal year.

 

5.12

Accounts. So long as any of the Loans are in effect, maintain Lender as
Borrower's primary bank of account and Borrower will maintain all operating
accounts and all store accounts (in areas where a branch location of Lender or
any of Lender’s Affiliates is accessible to Borrower) with Lender or any of
Lender’s Affiliates.

 

5.13

ERISA Compliance. Comply in all material respects with the applicable provisions
of ERISA and furnish to Lender: (i) as soon as possible, and in any event within
30 days after any officer of Borrower or any ERISA Affiliate knows or has reason
to know that any Reportable Event for which the thirty (30) day notice
requirement has not been waived pursuant to Section 4043 of ERISA and the
regulations promulgated thereunder has occurred that alone or together with

 

-12-

 


--------------------------------------------------------------------------------



 

any other Reportable Event could reasonably be expected to result in liability
of Borrower to the PBGC in an aggregate amount exceeding $25,000, a statement of
a financial officer setting forth details as to such Reportable Event and the
action that Borrower proposes to take with respect thereto, together with a copy
of the notice of such Reportable Event, if any, given to the PBGC, (ii) promptly
after receipt thereof, a copy of any notice Borrower or any ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans (other than a Plan maintained by an ERISA Affiliate which is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) or to appoint a trustee to administer any such Plan, (iii) within
10 days after the due date for filing with the PBGC pursuant to Section 412(n)
of the Code of a notice of failure to make a required installment or other
payment with respect to a Plan, a statement of its financial officer setting
forth details as to such failure and the action that Borrower proposes to take
with respect thereto together with a copy of any such notice given to the PBGC
and (iv) promptly and in any event within 30 days after receipt thereof by
Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy
of each notice received by Borrower or any ERISA Affiliate concerning (A) the
imposition of Withdrawal Liability in an amount exceeding $25,000, or (B) a
determination that a Multiemployer Plan is, or is expected to be, terminated or
in reorganization, both within the meaning of Title IV of ERISA, and which, in
each case, is expected to result in an increase in annual contributions of
Borrower or an ERISA Affiliate to such Multiemployer Plan in an amount exceeding
$25,000.

 

5.14

Notice of Default. Notify Lender in writing within five days after Borrower
knows or has reason to know of the occurrence of an Event of Default.

 

5.15

Sale and Leaseback. Except to the extent related to Indebtedness permitted by
Section 6.1, not directly or indirectly enter into any arrangement to sell or
transfer all or any part of its assets then owned by Borrower and thereupon or
within one year thereafter rent or lease any of the assets so sold or
transferred.

 

5.16

Line of Business. Not enter into any lines or areas of business substantially
different from the business or activities in which Borrower is presently
engaged.

 

5.17

Business Opportunities. Not divert (or permit anyone to divert) any of its
business or opportunities to any other corporate or business entity in which
Borrower or its Affiliates may hold a direct or indirect interest.

 

5.18

Waivers. Not waive any right or rights of substantial value which, singly or in
the aggregate, is or are material to its condition (financial or other),
properties or business.

 

5.19

Borrowing Base Reports. Upon the request from time to time of Lender, furnish
Lender a Borrowing Base Certificate.

 

 

-13-

 


--------------------------------------------------------------------------------



 

 

6.

Negative Covenants. From the date of execution of this Agreement until all of
the Obligations have been fully paid, Borrower will not without Lender's prior
written consent:

 

6.1

Debt. Incur any Indebtedness other than: (a) the Loans and any subsequent
Indebtedness to Lender; (b) open account obligations incurred in the ordinary
course of business having maturities of less than 150 days; (c) lease payments
for real property; (d) lease and rental payments for personal property whose
aggregate annual rental payments do not exceed $100,000 during any calendar
year; and (e) Indebtedness secured by Permitted Liens.

 

6.2

Liens. Incur, create, assume, become or be liable in any way, or suffer to exist
any mortgage, pledge, lien, charge or other encumbrance of any nature whatsoever
on any of its assets, now or hereafter owned, other than Permitted Liens.

 

6.3

Guarantees. Guarantee, endorse or become contingently liable for the obligations
of any person, firm or corporation, except in connection with the endorsement
and deposit of checks in the ordinary course of business for collection.

 

6.4

Minimum Tangible Net Worth.  Permit the Tangible Net Worth of Borrower and
Guarantor on a consolidated basis to be less than $93,000,000 at any time. Such
amount shall be increased by the amount of all equity contributions made to the
Borrower or Guarantor from time to time and shall be reduced by the amount of
dividends, share repurchases, or any other return of capital contributions
permitted under this Agreement; provided however, that such reductions shall not
cause the Tangible Net Worth of Borrower and Guarantor on a consolidated basis
to be less than $93,000,000 at any time.

 

6.5

Funded Debt Ratio. Permit the ratio of: (i) Funded Debt of Borrower and
Guarantor to (ii) EBTIDA of Borrower and Guarantor calculated on a rolling
historical 12-month basis, all on a consolidated basis to be greater than 2.00
to 1.00 at any time.

 

6.6

Fixed Charge Coverage Ratio. Permit the ratio of Borrower’s and Guarantor’s: (i)
sum of net income, plus depreciation, plus amortization, plus interest expense,
plus income taxes, plus operating lease payments, minus the amount of cash
actually expended for taxes and dividends, minus an amount for maintenance
capital expenditures equal to $5,000,000, all for the four most recent fiscal
quarters to (ii) sum of scheduled principal payments on Indebtedness including
capitalized lease payments, plus the amount of cash actually expended for
interest and operating lease payments, all for the same four fiscal quarters, to
be less than 1.50 to 1.00 as of the end of each fiscal quarter on a historical
rolling four quarters basis.

 

 

-14-

 


--------------------------------------------------------------------------------



 

 

 

6.7

Dividends. Declare or pay any dividends of any kind other than dividends payable
solely in shares of its capital stock (including without limitation debt
repayment, payment for goods and services); provided however, that Borrower may
do so if such payment would not violate any of the other terms of this Agreement
or the Loan Documents and no Event of Default or Default exists or will exist as
a result of any such payment.

 

6.8

Redemptions. Purchase, retire, redeem or otherwise acquire for value, directly
or indirectly, any shares of its capital stock now or hereafter outstanding;
provided however, that Borrower may do so if such purchase, retirement,
redemption or acquisition would not violate any of the other terms of this
Agreement or the Loan Documents and no Event of Default or Default exists or
will exist as a result of any such purchase, retirement, redemption or
acquisition.

 

6.9

Investments. Except as disclosed on the Disclosure Schedule, purchase or hold
beneficially any stock, other securities or evidences of indebtedness of, or
make any investment or acquire any interest whatsoever in, any other person,
firm or corporation other than (i) obligations of the United States Treasury and
agencies thereof, (ii) commercial paper maturing within one-year and rated
"A-1/P-2" and better, or (iii) Certificates of Deposit of the Lender.

 

6.10

Merger, Acquisition or Sale of Assets. Except as disclosed on the Disclosure
Schedule, merge or consolidate with or into any other entity or acquire all or
substantially all the assets of any person, firm, partnership, joint venture, or
corporation, or sell, lease or otherwise dispose of any of its assets except for
dispositions in the ordinary course of business. Store closings from time to
time (not in excess of ten during any 12-month period) are considered in the
ordinary course of business

 

6.11

Advances and Loans. Except as set forth in the Disclosure Schedule, lend money,
give credit or make advances (other than ordinary, reasonable advances not to
exceed $50,000 in the aggregate at any time) to any person, firm, joint venture
or corporation, including, without limitation, Affiliates; provided however,
that Borrower may make advances (a) to BABWC so long as such advances shall not
exceed $7,000,000 outstanding in the aggregate at any time; and (b) to
Borrower’s franchisee, Amsbra, Ltd. so long as such advances shall not exceed
$12,000,000 outstanding in the aggregate at any time.

 

6.12

Subsidiaries. Except as disclosed on the Disclosure Schedule, acquire any
Subsidiaries, create any Subsidiaries or enter into any partnership or joint
venture agreements.

 

6.13

Transactions with Affiliates. Enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any Affiliate unless such transaction is otherwise
permitted under this Agreement, is in the ordinary course of its business, and
is on

 

-15-

 


--------------------------------------------------------------------------------



 

reasonable terms no less favorable to Borrower than Borrower would obtain in a
comparable arm's length transaction with a non-Affiliate.

 

6.14

Post Closing Matters. Fail to deliver to Lender in form and substance
satisfactory to Lender the documents, if any, noted as post closing items on the
Closing Memo on or before the date specified in the Closing Memo.

7.

Events of Default. Upon the occurrence of any of the following events with
respect to Borrower or any Guarantor:

 

7.1

Non-Payment. The non-payment of any principal amount of any Note when due,
whether by acceleration or otherwise, or the nonpayment of any interest upon any
Note or any other amount due Lender pursuant to this Agreement within 5 days of
when the same is due;

 

7.2

Covenants. The default in the due observance of any covenant or agreement to be
kept or performed by it under the terms of this Agreement or any of the Loan
Documents and the failure or inability of it to cure such default within 30 days
of the occurrence thereof; provided that such 30 day grace period will not apply
to: (a) any default which in Lender's good faith determination is incapable of
cure, (b) any default that has previously occurred more than 3 times, (c) any
default in any negative covenants, or (d) any failure to maintain insurance or
to permit inspection of its assets or of its books and records.

 

7.3

Representations and Warranties. Any representation or warranty made by it in
this Agreement, in any of the Loan Documents or in any report, certificate,
opinion, financial statement or other document furnished in connection with the
Obligations is false or erroneous in any material respect or any material breach
thereof has been committed;

 

7.4

Obligations. Except as provided in Sections 7.1, 7.2 and 7.3 above, the default
by it in the due observance of any covenant, negative covenant or agreement to
be kept or performed by it under the terms of this Agreement, the Loan Documents
or any document now or in the future executed in connection with any of the
Obligations and the lapse of any applicable cure period provided therein with
respect to such default, or, if so defined therein, the occurrence of any Event
of Default or Default (as such terms are defined therein);

 

7.5

Bankruptcy, etc. It: (a) dissolves or is the subject of any dissolution, a
winding up or liquidation; (b) makes a general assignment for the benefit of
creditors; or (c) files or has filed against it a petition in bankruptcy, for a
reorganization or an arrangement, or for a receiver, trustee or similar
creditors' representative for its property or assets or any part thereof, or any
other proceeding under any federal or state insolvency law, and if filed against
it, the same has not been dismissed or discharged within 60 days thereof;

 

 

-16-

 


--------------------------------------------------------------------------------



 

 

 

7.6

Execution, Attachment, Etc. The commencement of any foreclosure proceedings,
proceedings in aid of execution, attachment actions, levies against, or the
filing by any taxing authority of a lien against it or against any of its
assets, except those liens being diligently contested in good faith which in the
aggregate do not exceed $100,000;

 

7.7

Loss, Theft or Substantial Damage to Assets. The loss, theft or substantial
damage to it assets if the result of such occurrence (singly or in the
aggregate) is the failure or inability to resume substantially normal operation
of its business within 30 days of the date of such occurrence;

 

7.8

Judgments. Unless in the opinion of Lender it is adequately insured or bonded,
the entry of a final judgment for the payment of money involving more than
$100,000 against it and the failure by it to discharge the same, or cause it to
be discharged, within 10 days from the date of the order, decree or process
under which or pursuant to which such judgment was entered, or to secure a stay
of execution pending appeal of such judgment; the entry of one or more final
monetary or non-monetary judgments or order which, singly or in the aggregate,
does or could reasonably be expected to: (a) cause a material adverse change in
the value of its assets or its condition (financial or otherwise), operations,
properties or prospects, (b) have a material adverse effect on its ability to
perform its obligations under this Agreement or the Loan Documents, or (c) have
a material adverse effect on the rights and remedies of Lender under this
Agreement, any Note or any Loan Document;

 

7.9

Impairment of Security. In the event that Borrower ever pledges Collateral to
secure the Loan, (a) the validity or effectiveness of any Loan Document or its
transfer, grant, pledge, mortgage or assignment by the party executing it in
favor of Lender is impaired; (b) any party, other than Lender, to a Loan
Document asserts that any Loan Document is not a legal, valid and binding
obligation of it enforceable in accordance with its terms; (c) the security
interest or lien purporting to be created by any of the Loan Documents ceases to
be or is asserted by any party to any Loan Document (other than Lender) not to
be a valid, perfected lien subject to no liens other than liens not prohibited
by this Agreement or any Loan Document; or (d) any Loan Document is amended,
subordinated, terminated or discharged, or any person is released from any of
its covenants or obligations except to the extent that Lender expressly consents
in writing thereto;

 

7.10

Other Indebtedness of Lender’s Affiliates. A default with respect to any
evidence of Indebtedness by it (other than to Lender pursuant to this Agreement)
to any of Lender’s Affiliates, if the effect of such default is to accelerate
the maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to the stated maturity thereof, or if any
Indebtedness of it for borrowed money (other than to Lender pursuant to this
Loan Agreement) is not paid when due and payable, whether at the due date

 

-17-

 


--------------------------------------------------------------------------------



 

thereof or a date fixed for prepayment or otherwise (after the expiration of any
applicable grace period;

 

7.11

Other Indebtedness. A default with respect to any evidence of Indebtedness in
excess of $100,000 by it (other than to Lender or Lender’s Affiliate pursuant to
this Agreement), if the effect of such default is to accelerate the maturity of
such Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to the stated maturity thereof, or if any Indebtedness of it in
excess of $100,000 for borrowed money (other than to Lender or Lender’s
Affiliate pursuant to this Loan Agreement) is not paid when due and payable,
whether at the due date thereof or a date fixed for prepayment or otherwise
(after the expiration of any applicable grace period);

 

7.12

Leases. Any declared material default, that is not cured within any applicable
cure period, existing under more than two (2) of Borrower’s real property leases
at any one time;

 

7.13

Guarantor. The occurrence of any of the foregoing events enumerated in Sections
7.1-7.12 with respect to any Guarantor or the revocation or termination of or
default under any Guarantee or Loan Document related thereto.

then immediately upon the occurrence of any of the events described in Section
7.5 and at the option of the Lender upon the occurrence of any other Event of
Default, the Loan, all Notes and all other Obligations immediately will mature
and become due and payable without presentment, demand, protest or notice of any
kind which are hereby expressly waived. After the occurrence of any Event of
Default, Lender is authorized without notice to anyone to offset and apply to
all or any part of the Obligations all moneys, credits and other property of any
nature whatsoever of Borrower now or at any time hereafter in the possession of,
in transit to or from, under the control or custody of, or on deposit with
(whether held by Borrower individually or jointly with another party), Lender or
any of Lender’s Affiliates. The rights and remedies of Lender upon the
occurrence of any Event of Default will include but not be limited to all rights
and remedies provided in the Loan Documents and all rights and remedies provided
under applicable law. In furtherance but not in limitation of the foregoing,
upon the occurrence of an Event of Default, Lender may refuse to make any
further advances under any Note included in the Obligations. Borrower waives any
requirement of marshalling of the assets covered by the Loan Documents upon the
occurrence of any Event of Default. Upon or during the occurrence of an Event of
Default, Lender may request the appointment of a receiver. Such appointment may
be made without notice, and without regard to (i) the solvency or insolvency, at
the time of application for such receiver, of the person or persons, if any,
liable for the payment of the Obligations; and (ii) the value of the assets at
such time. Such receiver will have the power to take possession, control and
care of the assets and to collect all accounts resulting therefrom.
Notwithstanding the appointment of any receiver, trustee, or other custodian,
Lender will be entitled to the possession and control of any cash, or other
instruments at the time held by, or payable or deliverable under the terms of
this Loan Agreement or any Loan Documents to Lender.

8.

Conditions Precedent.

 

 

-18-

 


--------------------------------------------------------------------------------



 

 

 

8.1

At Closing. Lender's obligation to make any of the Loans is conditioned upon the
receipt by Lender of all documents in form and substance acceptable to Lender
listed on the Closing Memo, except for those specifically listed thereon as
post-closing items.

 

8.2

Additional Advances. Lender's obligations to make any Loan and/or any advance
under any Note on any date in the future (to the extent that there are funds
remaining to be disbursed hereunder or under any Note) are subject to the
conditions precedent that:

 

8.2.1

No Defaults. There does not exist any Event of Default, nor any event which upon
notice or lapse of time or both would constitute an Event of Default.

 

8.2.2

Accuracy. The representations and warranties contained in this Agreement, the
Loan Documents, and in each document listed on the Closing Memo prepared by
Borrower, executed by Borrower or provided by a third party at the request of
Borrower, and in any document delivered in connection therewith will be true and
accurate on and as of such date, except as such warranties and representations
may be affected by: (a) this Agreement or transactions contemplated thereby, and
(b) events occurring after the Closing Date as to those representations and
warranties relating to the Current Financial Statements.

 

8.2.3

Other Documents. Lender will have received such other documents, instruments,
opinions, certificates, or items of information which it may have reasonably
required in connection with the transactions provided for in this Agreement.

 

8.3

Borrowing Representations. Each borrowing by Borrower hereunder will constitute
a representation and warranty by Borrower as of the date of such borrowing that
the conditions set forth in Section 8.2 have been satisfied.

9.

Closing Expenses. Borrower will pay Lender at closing a reasonable sum for
expenses and Attorneys Fees incurred by Lender in connection with the
preparation, execution and delivery of this Agreement and the attendant
documents and the consummation of the transactions contemplated hereby together
with all: (a) recording fees and taxes; (b) survey, appraisal and environmental
report charges; and (c) title search and title insurance charges, including any
stamp or documentary taxes, charges or similar levies which arise from the
payment made hereunder or from the execution, delivery or registration of any
Loan Document or this Agreement. If Borrower fails to pay such fees, Lender is
entitled to disburse such sums as an advance under any Note.

10.

Post-Closing Expenses. To the extent that Lender incurs any costs or expenses in
protecting or enforcing its rights hereunder or observing or performing any of
the

 

-19-

 


--------------------------------------------------------------------------------



 

conditions or obligations of Borrower or any Guarantor thereunder, including but
not limited to reasonable Attorneys' Fees in connection with litigation,
preparation of amendments or waivers, present or future stamp or documentary
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of any Loan Document or this
Agreement, such costs and expenses will be due on demand, will be included in
the Obligations and will bear interest at the Default Rate if not paid within
fifteen (15) days of becoming due.

11.

Representations and Warranties to Survive. All representations, warranties,
covenants, indemnities and agreements made by Borrower herein and in the Loan
Documents will survive the execution and delivery of this Agreement, the Loan
Documents and the issuance of any Notes.

12.

Environmental Indemnification. Lender will not be deemed to assume any liability
or obligation for loss, damage, fines, penalties, claims or duties to clean-up
or dispose of wastes or materials on or relating to the Property merely by
conducting any inspections of the Property or by obtaining title to the Property
by foreclosure, deed in lieu of foreclosure or otherwise. Borrower, including
its successors and assigns, agrees to remain fully liable and will indemnify,
defend and hold harmless Lender, its directors, officers, employees, agents,
contractors, subcontractors, licensees, invitees, successors and assigns, from
and against any claims, demands, judgments, damages, actions, causes of action,
injuries, administrative orders, liabilities, costs, expenses, clean-up costs,
waste disposal costs, litigation costs, fines, penalties, damages and other
related liabilities arising from (i) the failure of Borrower to perform any
obligation herein required to be performed by Borrower, (ii) the removal or
other remediation of hazardous or toxic substances, hazardous wastes, pollutants
or contaminants, solid waste or petroleum at or from the Property, [(iii) the
removal or other abatement of any asbestos-containing material from the Property
(or if removal is prohibited by law, the taking of whatever action is required
by law, including without limitation, the implementation of any required
operation or maintenance program) -- should not be required] If you use this
language, be sure to renumber the subsequent subparagraphs.(iii) any act or
omission, event or circumstance existing or occurring resulting from or in
connection with the ownership, construction, occupancy, operation, use and/or
maintenance of the Property, (iv) any and all claims or proceedings (whether
brought by private party or governmental agency) for bodily injury, property
damage, abatement or remediation, environmental damage or impairment and any
other injury or damage resulting from or relating to any hazardous or toxic
substances, hazardous waste, pollutants, contaminants, solid waste, or petroleum
located upon or migrating into, from or through the Property (whether or not any
or all of the foregoing was caused by the Borrower or its tenant or subtenant,
or a prior owner of the Property or its tenant or subtenant, or any third party
and whether or not the alleged liability is attributable to the handling,
storage, generation, transportation or disposal of such material or the mere
presence of such material on the Property), and (v) Borrower's breach of any
representation or warranty contained in this Agreement. Without limitation, the
foregoing indemnities will apply to Lender with respect to claims, demands,
losses, damages (including consequential damages), liabilities, causes of
action, judgements, penalties, costs and expenses (including reasonable
attorneys' fees and court costs) which in whole or in part are caused by or
arise out of the negligence of Lender. Such indemnity, however, will not apply
to Lender to the extent the subject of the indemnification is caused by or
arises out of the gross negligence or willful misconduct of Lender. All
environmental representations, warranties, covenants, and indemnities

 

-20-

 


--------------------------------------------------------------------------------



 

will continue indefinitely and may not be cancelled or terminated except by a
writing signed by Lender specifically referring to this Section. Notwithstanding
anything contained to the contrary in any Note, the Loan Agreement, or other
Loan Documents evidencing or securing the Obligations, the provisions of this
Section will survive the termination or expiration of the Obligations, the full
repayment of the Obligations, or the acquiring of title by Lender or its
successors and assigns by foreclosure, deed in lieu of foreclosure or otherwise,
and will be fully enforceable against Borrower and its successors and assigns.
The provisions of this Section will constitute a separate undertaking by
Borrower and will be an inducement to Lender in extending the Loan evidencing
the Obligations to Borrower. The provisions of this Section will not be subject
to any anti-deficiency or similar laws.

13.

Definitions. For purposes hereof:

 

13.1

Each accounting term not defined or modified herein will have the meaning given
to it under generally accepted accounting principles in effect on the Closing
Date.

 

13.2

"Affiliate" will mean any person, partnership, joint venture, company or
business entity under common control or having similar equity holders owning at
least ten percent (10%) thereof, whether such common control is direct or
indirect. All of Person's direct or indirect parent corporations, partners,
Subsidiaries, and the officers, members, directors and partners of any of the
foregoing and persons related by blood or marriage to any of the foregoing will
be deemed to be a Person's Affiliates for purposes of this Agreement.

 

13.3

"Attorneys Fees" will mean the reasonable value of the services (and all costs
and expenses related thereto) of the attorneys (and all paralegals and other
staff employed by such attorneys) employed by Lender from time to time to: (i)
take any action in or with respect to any suit or proceedings (bankruptcy or
otherwise) relating to this Agreement or the Notes; (ii) protect, collect, lease
or sell, any of the assets of the Borrower or Guarantor; (iii) attempt to
enforce any lien on any of such assets or to give any advice with respect to
such enforcement; (iv) enforce any of Lender's rights to collect any of the
Obligations; (v) give Lender advice with respect to this Agreement, including
but not limited to advice in connection with any default, workout or bankruptcy;
(vi) prepare any amendments, restatements, amendments or waivers to this
Agreement or any of the documents executed in connection with any of the
Obligations.

 

13.4

"Borrowing Base Certificate" will mean a borrowing base certificate in form and
substance reasonably acceptable to Lender.

 

13.5

"Business Day" will mean any day excluding Saturday, Sunday and any other day on
which banks are required or authorized to close in Ohio.

 

13.6

"Closing" will mean the execution and delivery of the documents listed on the
Closing Memo.

 

 

-21-

 


--------------------------------------------------------------------------------



 

 

 

13.7

"Closing Date" will mean the date on which this Agreement is executed.

 

13.8

"Closing Memo" will mean the Closing Memorandum between Borrower and Lender in
connection with the transactions represented by this Agreement.

 

13.9

"Code" will mean the Internal Revenue Code of 1986, as amended from time to
time.

 

13.10

"Collateral" will mean any property, real or personal, tangible or intangible,
now or in the future securing the Obligations, including but not limited to the
property covered by the Loan Documents.

 

13.11

“Compliance Certificate” will mean a compliance certificate in form and
substance reasonably acceptable to Lender and demonstrating the compliance of
Borrower with certain of the covenants set forth herein.

 

13.12

"Current Financial Statements" will mean the following financial statements: (a)
Borrower's audited balance sheet dated December 31, 2004 and statement of
profit, loss and surplus for the fiscal year ended December 31, 2004; and (b)
Borrower's internally prepared balance sheet dated March 31, 2005 and statement
of profit, loss and surplus for the period January 1, 2005 through March 31,
2005. For the purposes of any future date on which the representations and
warranties contained in Section 4 hereof are deemed to be remade, the most
current financial statements, tax returns or other documents with respect to
Borrower or any Guarantor delivered to Lender pursuant to Section 5 above will
be deemed the "Current Financial Statements".

 

13.13

"Default Rate" will mean 4% per annum plus the highest rate of interest that
would otherwise be in effect under any Note but not more than the highest rate
permitted by applicable law.

 

13.14

"Default" will mean any event or condition that with the passage of time or
giving of notice, or both, would constitute an Event of Default.

 

13.15

"Disclosure Schedule" will mean the Supplement to Disclosure Schedule of
Borrower dated as of the date hereof and delivered by the Borrower to the Lender
in connection with the Loan.

 

13.16

“EBITDA" will mean the sum of: (i) net income (or loss), as determined in
accordance with generally accepted accounting principles; (ii) depreciation and
amortization; (iii) interest; (iv) taxes. Other non-cash charges and
extraordinary items including, but not limited to, gain or loss from the sale or
disposition of capital assets, will be included or excluded at the sole
discretion of the Lender.

 

13.17

"Eligible Receivables" will mean those amounts set forth on Borrower’s Current
Financial Statements as “Tenant Allowances”, less any amounts of such “Tenant
Allowances” deemed by Lender, in its sole credit judgment, to be ineligible.

 

 

-22-

 


--------------------------------------------------------------------------------



 

 

 

13.18

"Eligible Inventory" will mean Inventory which is not, in the good faith opinion
of Lender, in accordance with its customary business practices, obsolete or
unmerchantable and which Lender, in its sole credit judgment, deems Eligible
Inventory, based on such credit and collateral considerations as Lender may deem
appropriate. Eligible Inventory will be valued at the lower of cost or market
value.

 

13.19

"ERISA Affiliate" will mean any trade or business (whether or not incorporated)
that is a member of a group of which Borrower is a member and which is treated
as a single employer under Section 414 of the Code.

 

13.20

"ERISA" will mean the Employee Retirement Income Security Act of 1974, or any
successor statute, as amended from time to time.

 

13.21

"Event of Default" will mean any of the events listed in Section 7.

 

13.22

"Funded Debt" will mean all Indebtedness to financial institutions or commercial
lenders.

 

13.23

"Guarantees" will mean the guarantees of all or any part of the Obligations, now
existing or hereafter arising, including but not limited to that of BABWC,
whether on a full, limited or non-recourse basis and such term will include any
person or entity that hypothecates or otherwise pledges any property to Lender
in connection with any of the Obligations and will include any amendments
thereto and restatements thereof.

 

13.24

"Guarantor(s)" will mean any persons or entities that now or in the future
deliver one or more Guarantees to Lender, including without limitation, BABWC.

 

13.25

"Hazardous Wastes", "hazardous substances" and "pollutants or contaminants" will
mean any substances, waste, pollutant or contaminant now or hereafter included
with any respective terms under any now existing or hereinafter enacted or
amended federal, state or local statute, ordinance, code or regulation,
including but not limited to the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq. ("CERCLA").

 

13.26

"Indebtedness" will mean, without duplication: (i) all obligations (including
capitalized lease obligations) which in accordance with generally accepted
accounting principles would be shown on a balance sheet as a liability; (ii) all
obligations for borrowed money or for the deferred purchase price of property or
services; and (iii) all guarantees, reimbursement, payment or similar
obligations, absolute, contingent or otherwise, under acceptance, letter of
credit or similar facilities.

 

13.27

"Lender’s Affiliate" will mean any person, partnership, joint venture, company
or business entity under common control or having similar equity holders owning
at least ten percent (10%) thereof with Lender, whether such common control is

 

-23-

 


--------------------------------------------------------------------------------



 

direct or indirect. All of Lender's direct or indirect parent corporations,
sister corporations, and subsidiaries will be deemed to be a Lender's Affiliate
for purposes of this Agreement.

 

13.28

“Letter(s) of Credit” will mean each banker's acceptance and/or letter of credit
and all renewals, extensions and amendments thereto issued by Lender from time
to time at the request and on the instructions of Borrower in accordance with
any separate reimbursement agreement between Borrower and Lender or Lender’s
Affiliate.

 

13.29

"Loan(s)" will mean any and all advances of funds under this Agreement or any of
the Notes.

 

13.30

"Loan Documents" will mean this agreement and the agreements, pledges,
mortgages, guarantees, or other documents delivered by Borrower, any Guarantor
or any other person or entity to Lender or Lender’s Affiliate previously, now or
in the future related to the Obligations, including but not limited to those
listed on the Closing Memo, and all amendments thereto and restatements thereof.

 

13.31

"Multiemployer Plan" will mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

13.32

"Note(s)" will mean any note, now or in the future, between Borrower and Lender,
and will include any amendments made thereto and restatements thereof,
extensions and replacements, including without limitation, the Revolving Credit
Note.

 

13.33

"Obligations" will mean and include all loans, advances, debts, liabilities,
obligations, covenants and duties owing to Lender or any of Lender's Affiliates,
from Borrower of any kind or nature, present or future, whether or not evidenced
by any note, guaranty or other instrument, including but not limited to those
arising under: (i) this Agreement, (ii) any International Swaps and Derivatives
Association Master Agreement ("Master Agreement"), and including each
Transaction (as such term is defined in the Master Agreement), as confirmed in
the applicable confirmation of each such Transaction, (iii) any obligation of
Borrower to Lender or any Lender's Affiliate under any other interest rate swap,
cap, collar, floor, option, forward, or other type of interest rate protection,
foreign exchange or derivative transaction agreement, (iv) the Notes, (v) under
any other agreement, instrument or document, whether or not for the payment of
money, whether arising by reason of an extension of credit, opening of a Letter
of Credit, loan, guaranty, indemnification or in any other manner, whether
direct or indirect (including those acquired by assignment, participation,
purchase, negotiation,

 

-24-

 


--------------------------------------------------------------------------------



 

discount or otherwise), absolute or contingent, joint or several, due or to
become due, now existing or hereafter arising and whether or not contemplated by
Borrower or Lender or any Lender's Affiliate on the Closing Date; and as to all
of the foregoing, including any amendments, modifications, or superceding
documents to each of the foregoing; and all charges, expenses, fees, including
but not limited to reasonable Attorneys’ Fees, and any other sums chargeable to
Borrower under any of the Obligations.

 

13.34

"PBGC" will mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

13.35

"Permitted Liens" will mean:

 

13.35.1

liens securing the payment of taxes, either not yet due or the validity of which
is being contested in good faith by appropriate proceedings, and as to which
Borrower has set aside on its books adequate reserves to the extent required by
generally accepted accounting principles;

 

13.35.2

deposits under workers' compensation, unemployment insurance and social security
laws, or to secure the performance of bids, tenders, contracts (other than for
the repayment of borrowed money) or leases, or to secure statutory obligations
or surety or appeal bonds, or to secure indemnity, performance or other similar
bonds in the ordinary course of business;

 

13.35.3

liens imposed by law, such as carrier’s, warehousemen's or mechanics' liens,
incurred by Borrower in good faith in the ordinary course of business, and liens
arising out of a judgment or award against Borrower with respect to which
Borrower will currently be prosecuting an appeal, a stay of execution pending
such appeal having been secured;

 

13.35.4

liens in favor of Lender;

 

13.35.5

reservations, exceptions, encroachments and other similar title exceptions or
encumbrances affecting real properties, provided such do not materially detract
from the use or value thereof as used by the owner thereof;

 

13.35.6

attachment, judgment, and similar liens provided that execution is effectively
stayed pending a good faith contest;

 

13.35.7

liens by a bank on deposit accounts of Borrower that arise by operation of law,
and that are otherwise in compliance with the terms of this Agreement;

 

 

-25-

 


--------------------------------------------------------------------------------



 

 

 

13.35.8

purchase money security interests limited to the asset financed by Borrower and
securing Indebtedness not in excess of $100,000 in the aggregate at any time;
and

 

13.35.9

security interests arising as a result of lease transactions permitted by
Section 6.1(d) and limited to the asset leased by Borrower.

 

13.36

“Person” will include an individual, a corporation, a limited liability company,
an association, a partnership, a trust or estate, a joint stock company, an
unincorporated organization, a joint venture, a government (foreign or
domestic), any agency or political subdivisions thereof, or any other entity.

 

13.37

"Plan" will mean any pension plan subject to the provisions of Title IV of ERISA
or Section 412 of the Code and which is maintained for employees of Borrower or
any ERISA Affiliate.

 

13.38

"Prime Rate" will mean the rate per annum established by Lender from time to
time based on its consideration of various factors, including money market,
business and competitive factors, and it is not necessarily Lender's most
favored interest rate. Subject to any maximum or minimum interest rate
limitations specified herein or by applicable law, if and when such Prime Rate
changes, then in each such event, the rate of interest payable under this
Agreement, any Note, the Loan Documents or any other document evidencing the
Obligations that is tied to the Prime Rate will change automatically without
notice effective the date of such changes.

 

13.39

"Reportable Event" will mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414).

 

13.40

“Revolving Credit Loan” will have the meaning set forth in Section 2.1.1 above.

 

13.41

"Subsidiaries" will mean a corporation of which shares of stock having ordinary
voting power (other than stock having such power only by reason of the happening
of a contingency) to elect a majority of the Board of Directors or other
managers of such corporation are at the time owned, or the management of which
is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by Borrower.

 

13.42

“Tangible Net Worth” will mean the total of book net worth (including the sum of
common stock, preferred stock, paid-in capital, subordinated debt and earned
surplus) less the outstanding amount of Borrower’s advances to Amsbra, Ltd.
capitalized organizational or closing costs, treasury stock, deferred leasing
and financing costs, goodwill, and any other assets generally considered as
intangible.

 

 

-26-

 


--------------------------------------------------------------------------------



 

 

 

13.43

"Withdrawal Liability" will mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

13.44

All other terms contained in this Agreement and not otherwise defined herein
will, unless the context indicates otherwise, have the meanings provided for by
the Uniform Commercial Code of the State of Ohio to the extent the same are
defined therein.

14.

General.

 

14.1

Indemnity. Borrower will indemnify, defend and hold harmless Lender, its
directors, officers, counsel and employees, from and against all claims,
demands, liabilities, judgments, losses, damages, costs and expenses, joint or
several (including all accounting fees and Attorneys' Fees reasonably incurred),
that Lender or any such indemnified party may incur arising under or by reason
of this Agreement or any act hereunder or with respect hereto or thereto
including but not limited to any of the foregoing relating to any act, mistake
or failure to act in perfecting, maintaining, protecting or realizing on any
collateral or lien thereon except the willful misconduct or gross negligence of
such indemnified party. Without limiting the generality of the foregoing,
Borrower agrees that if, after receipt by Lender of any payment of all or any
part of the Obligations, demand is made at any time upon Lender for the
repayment or recovery of any amount or amounts received by Borrower in payment
or on account of the Obligations and Lender repays all or any part of such
amount or amounts by reason of any judgment, decree or order of any court or
administrative body, or by reason of any settlement or compromise of any such
demand, this Agreement will continue in full force and effect and Borrower will
be liable, and will indemnify, defend and hold harmless Lender for the amount or
amounts so repaid. The provisions of this Section will be and remain effective
notwithstanding any contrary action which may have been taken by Borrower in
reliance upon such payment, and any such contrary action so taken will be
without prejudice to Lender's rights under this Agreement and will be deemed to
have been conditioned upon such payment having become final and irrevocable. The
provisions of this Section will survive the expiration or termination of this
Agreement.

 

14.2

Continuing Agreement. This Agreement is and is intended to be a continuing
Agreement and will remain in full force and effect until the Loan is finally and
irrevocably paid in full.

 

14.3

No Third Party Beneficiaries. Nothing express or implied herein is intended or
will be construed to confer upon or give any person, firm, or corporation, other
than the parties hereto, any right or remedy hereunder or by reasons hereof.

 

14.4

No Partnership or Joint Venture. Nothing contained herein or in any of the
agreements or transactions contemplated hereby is intended or will be construed

 

-27-

 


--------------------------------------------------------------------------------



 

to create any relationship other than as expressly stated herein or therein and
will not create any joint venture, partnership or other relationship.

 

14.5

Waiver. No delay or omission on the part of Lender to exercise any right or
power arising from any Event of Default will impair any such right or power or
be considered a waiver of any such right or power or a waiver of any such Event
of Default or any acquiescence therein nor will the action or nonaction of
Lender in case of such Event of Default impair any right or power arising as a
result thereof or affect any subsequent default or any other default of the same
or a different nature. No disbursement of the Loans hereunder will constitute a
waiver of any of the conditions to Lender's obligation to make further
disbursements; nor, in the event that Borrower is unable to satisfy any such
condition, will any such disbursement have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default.

 

14.6

Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder will be in writing and will be
conclusively deemed to have been received by a party hereto and to be effective
if delivered personally to such party, or sent by telecopy (followed by written
confirmation) or by overnight courier service, or by certified or registered
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or to such other address as any party may give to the
other in writing for such purpose:

 

Lender:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

425 Walnut Street, ML CN-WN-08

 

 

 

Cincinnati, Ohio 45202

 

 

 

Attention: Charles L. Thomas

 

 

 

 

 

 

To Borrower:

c/o BUILD-A-BEAR WORKSHOP, INC.

 

 

 

1954 Innerbelt Business Center Drive

 

 

 

St. Louis, Missouri 63114

 

 

 

Attention: Tina Klocke

 

All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered, or
if sent by telecopy, on the day on which transmitted, or if sent by overnight
courier service, on the day after deposit thereof with such service, or if sent
by certified or registered mail, on the third Business Day after the day on
which deposited in the mail.

 

14.7

Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns,
provided, however, that Borrower may not assign this Agreement in whole or in
part without the prior written consent of Lender and Lender at any time may
assign this Agreement in whole or in part.

 

 

-28-

 


--------------------------------------------------------------------------------



 

 

 

14.8

Modifications. This Agreement, any Notes and the Loan Documents, and the
documents listed on the Closing Memo, constitute the entire agreement of the
parties and supersede all prior agreements and understandings regarding the
subject matter of this Agreement, including but not limited to any proposal or
commitment letters. No modification or waiver of any provision of this
Agreement, any Note, any of the Loan Documents or any of the documents listed on
the Closing Memo, nor consent to any departure by Borrower therefrom, will be
established by conduct, custom or course of dealing; and no modification, waiver
or consent will in any event be effective unless the same is in writing and
specifically refers to this Agreement, and then such waiver or consent will be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on Borrower in any case will entitle Borrower to any other
or further notice or demand in the same, similar or other circumstance.

 

14.9

Remedies Cumulative. No single or partial exercise of any right or remedy by
Lender will preclude any other or further exercise thereof or the exercise of
any other right or remedy. All remedies hereunder and in any instrument or
document evidencing, securing, guaranteeing or relating to any Loan or now or
hereafter existing at law or in equity or by statute are cumulative and none of
them will be exclusive of the others or any other remedy. All such rights and
remedies may be exercised separately, successively, concurrently, independently
or cumulatively from time to time and as often and in such order as Lender may
deem appropriate.

 

14.10

Illegality. If fulfillment of any provision hereof or any transaction related
hereto or of any provision of the Notes or the Loan Documents, at the time
performance of such provision is due, involves transcending the limit of
validity prescribed by law, then ipso facto, the obligation to be fulfilled will
be reduced to the limit of such validity; and if any clause or provisions herein
contained other than the provisions hereof pertaining to repayment of the
Obligations operates or would prospectively operate to invalidate this Agreement
in whole or in part, then such clause or provision only will be void, as though
not herein contained, and the remainder of this Agreement will remain operative
and in full force and effect; and if such provision pertains to repayment of the
Obligations, then, at the option of Lender, all of the Obligations of Borrower
to Lender will become immediately due and payable.

 

14.11

Gender, etc. Whenever used herein, the singular number will include the plural,
the plural the singular and the use of the masculine, feminine or neuter gender
will include all genders.

 

14.12

Headings. The headings in this Agreement are for convenience only and will not
limit or otherwise affect any of the terms hereof.

 

14.13

Time. Time is of the essence in the performance of this Loan Agreement.

 

 

-29-

 


--------------------------------------------------------------------------------



 

 

 

14.14

Counterparts. This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and all of which taken together will
constitute one and the same agreement. Any party so executing this Agreement by
facsimile transmission shall promptly deliver a manually executed counterpart,
provided that any failure to do so shall not affect the validity of the
counterpart executed by facsimile transmission.

 

14.15

Governing Law and Jurisdiction; No Jury Trial. THIS AGREEMENT WILL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES, AND BORROWER HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN HAMILTON COUNTY, OHIO AND CONSENTS THAT ALL SERVICE
OF PROCESS BE MADE BY CERTIFIED MAIL DIRECTED TO BORROWER AT BORROWER'S ADDRESS
SET FORTH HEREIN FOR NOTICES AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED
FIVE (5) BUSINESS DAYS AFTER THE SAME HAS BEEN DEPOSITED IN U.S. MAILS, POSTAGE
PREPAID; PROVIDED THAT NOTHING CONTAINED HEREIN WILL PREVENT LENDER FROM
BRINGING ANY ACTION OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY OR AGAINST
BORROWER INDIVIDUALLY, OR AGAINST ANY PROPERTY OF BORROWER, WITHIN ANY OTHER
STATE OR NATION. BORROWER WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND
ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER. BORROWER AND LENDER
EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT, ANY DOCUMENTS EVIDENCING ANY OF THE OBLIGATIONS, OR ANY
TRANSACTION CONTEMPLATED IN ANY OF SUCH AGREEMENTS.

SIGNATURE PAGE FOLLOWS

 

 

-30-

 


--------------------------------------------------------------------------------



 

 



 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

Lender

 

 

 

 

 

By:        /s/ Charles Thomas           

 

 

Print Name:     Charles Thomas          

 

 

Title:                                               

 

 

 

BUILD-A-BEAR WORKSHOP, INC.,

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.,

BUILD-A-BEAR RETAIL MANAGEMENT, INC.

 

 

Borrowers

 

 

 

 

 

By:           /s/ Maxine Clark                    

 

 

Maxine Clark

 

 

Chief Executive Officer

 

 

 

BUILD-A-BEAR ENTERTAINMENT, LLC,

SHIRTS ILLUSTRATED, LLC

 

 

Borrowers

 

 

By: Build-A-Bear Retail Management, Inc.,

Sole Member

 

 

 

By:           /s/ Maxine Clark                    

 

 

Maxine Clark

 

 

Chief Executive Officer

 

 

 

 

 

 

 

-31-

 

 

 